DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 2/2/2022, with respect to Claims 12, 21-23, and 26-29 have been fully considered and are persuasive.  The non-statutory double patenting rejection of Claims 21, 21-22, and 26-29 has been withdrawn. 
Claims 12, 21, 22, and 26-29 were rejected on the ground of non-statutory double patenting over claims 1, 3, 4, 8 and 9 of US Patent No. 10,697,801. Without conceding that this rejection has merit, the applicant has submitted a Terminal Disclaimer in this application through EFS-Web. Therefore, the applicant respectfully requests that this rejection be withdrawn.
The examiner finds the applicant’s submission to be sufficient, therefore the non-statutory double patenting rejections of Claims 12, 21-22, and 26-29 are hereby withdrawn by the examiner. 
Allowable Subject Matter
Claims 12-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 12, the references cited on PTO-892 form, alone or in combination form, fail to disclose a rotational angle detection apparatus comprising: 

	a magnetic sensor that outputs a sensor signal based on change in a magnetic field accompanying rotation of the magnet, wherein the magnet has a first magnet section and a second magnet section that is integrated with the first magnet section; 
	the first magnet section is positioned on a first axial end of the magnet; 
	the second magnet section is positioned on a second axial end of the magnet, wherein the first axial end of the magnet is opposite to the second axial end of the magnet; 
	the first magnet section includes a first surface orthogonal to the axis of rotation and a curved inclined surface; 
	the second magnet section includes a second surface, which is orthogonal to the axis of rotation and is opposed to the first surface of the first magnet section; 
	the second magnet section further includes a side surface, which is connected with an Serial No. 16/876,251Attorney Docket No. 75C_061_CONouter perimeter of the second surface; 
	the side surface of the second magnet section is parallel to the axis of rotation; 
	the side surface of the second magnet section includes a first edge that is positioned on one side of the axial direction of the axis of rotation and a second edge that is positioned on the other side of the axial direction of the axis of rotation; 
	the curved inclined surface is connected with the outer perimeter of the first surface of the first magnet section and the second edge of the side surface of the second magnet section; 

	in a cross section of the magnet taken along the axis of rotation, the magnetic sensor is located in a region that is enclosed by a first virtual plane parallel to the axis of rotation and including the side surface of the second magnet section, a second virtual plane orthogonal to the axis of rotation and including the first surface of the first magnet section and the curved inclined surface of the first magnet section (highlighted for emphasis as not taught by the cited prior art on record). 
Claims 13-29 depend upon that of Claim 12 and require all of the limitations of Claim 12, therefore Claims 13-29 are too considered as allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of rotational angle detection devices for detecting a rotational angle of a rotating body, and machines that contain such rotating bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858